436 So. 2d 349 (1983)
Erling Knud Ove HANSEN, Appellant,
v.
FLORIDA PAROLE AND PROBATION COMMISSION, Appellee.
No. AT-406.
District Court of Appeal of Florida, First District.
August 19, 1983.
Erling Knud Ove Hansen, pro se, for appellant.
Enoch J. Whitney, Gen. Counsel, and Doris E. Jenkins, Asst. Gen. Counsel, Tallahassee, for appellee.

ON MOTION TO DISMISS
PER CURIAM.
Appellee's motion to dismiss is granted. See Thomas v. Florida Parole and Probation Commission, 436 So. 2d 349 (Fla. 1st DCA 1983). Hansen's notice of appeal was filed June 14, 1983. Hansen may seek his remedy *350 in the circuit court by way of petition for an extraordinary writ.
ROBERT P. SMITH, Jr., WIGGINTON and NIMMONS, JJ., concur.